 Case 2:20-cr-20550-SJM-RSW ECF No. 9, PageID.58 Filed 01/15/21 Page 1 of 7
                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                    Plaintiff,

             vs.                                    Case No. 20-CR-20550
                                                    Hon. Stephen J. Murphy


ARASH YOUSEFI JAM,

               Defendant.
________________________________________/

                      EMERGENCY MOTION FOR ORDER
                   COMPELLING UNITED STATES MARSHALL
                    TO DIRECTLY TRANSFER DEFENDANT
                     TO EASTERN DISTRICT OF MICHIGAN

      NOW COMES DEFENDANT, ARASH YOUSEFI JAM, and moves this

Honorable Court to enter an order directing the United States Marshal to directly,

and immediately, transport defendant from the place of his current incarceration,

the Mecklenburg County Detention Center, Charlotte, North Carolina, to the

Eastern District of Michigan, so that he may appear before this Court and answer

to the indictment in the above entitled case, for the following reasons:

1.    Mr. Jam is a lawful resident of Canada, having emigrated there as a political

refugee from Iran in approximately 2013.

2.    Mr. Jam is charged in a three count indictment with crimes alleging

violations of United States economic sanctions against Iran.
 Case 2:20-cr-20550-SJM-RSW ECF No. 9, PageID.59 Filed 01/15/21 Page 2 of 7
3.    Although the indictment was filed with this Court on November 4, 2020,

and a warrant issued that day for Mr. Jam’s arrest, the indictment was sealed until

January 13, 2021.

4.    On December 23, 2020 Mr. Jam was arrested on the warrant at the

international Airport in Charlotte, North Carolina, when he arrived in the United

States from Canada.

5.    Notwithstanding the requirements of Federal Rule of Criminal Procedure

5(a)(1)(A) that an arrested person appear before a magistrate judge “without

unnecessary delay”, Mr. Jam was not presented before a United States Magistrate

Judge until December 28, 2020.

6.    At Mr. Jam’s initial appearance, he agreed to be removed to the Eastern

District of Michigan for prosecution, and consented to detention, reserving the

right to seek release from the Eastern District of Michigan.

7.    Based upon Mr. Jam’s consent, the magistrate judge entered an order of

removal. Because the indictment in this case was under seal at the time of that

hearing, the actual order was sealed, and, as of the filing of this motion, remains

sealed.

8.    Upon information and belief, at the time of entering the order of removal,

the magistrate judge ordered that Mr. Jam be removed to the Eastern District of

Michigan within 14 days.


                                          2
 Case 2:20-cr-20550-SJM-RSW ECF No. 9, PageID.60 Filed 01/15/21 Page 3 of 7
9.    As of the date of filing this motion, more than 14 days after the date of his

ordered removal, Mr. Jam remains detained at the Mecklenburg County (North

Carolina) Detention Center.

10.   As of the date of the filing of this motion, the United States Marshal Service

has no plan in place to transport Mr. Jam to the Eastern District of Michigan.

11.   Without an order from this Court compelling the United States Marshal to

immediately transport Mr. Jam directly to the Eastern District of Michigan, Mr.

Jam will remain in custody until the United States Marshal Service resumes

transporting prisoners:

      A. Under the best of circumstances, if Mr. Jam remains detained in
      North Carolina, and is not moved to the Eastern District of Michigan
      until the normal Marshal movement process resumes, Mr. Jam will
      not arrive in the Eastern District of Michigan for at least two (2) to
      four (4) additional weeks.

      B. Without an order instructing the United States Marshal Service to
      transport Mr. Jam immediately and directly from Charlotte, North Carolina
      to the Eastern District of Michigan, Mr. Jam will be first transported to the
      BOP Oklahoma City Transit Center where there is currently an outbreak of
      the COVID-19 virus, which has delayed transportation of prisoners between
      facilities.

      C. Such a transport regimen would place, Mr. Jam at extreme medical risk
      because Mr. Jam has a history of multiple open heart surgeries, which
      would leave him vulnerable to infection by the COVID 19 virus (Exhibits 1
      & 2, submitted under seal).

      E. Such a transport regimen would also interfere with Mr. Jam’s due
      process rights, his rights to effective assistance of counsel, and his rights
      under the Speedy Trial Act.


                                          3
 Case 2:20-cr-20550-SJM-RSW ECF No. 9, PageID.61 Filed 01/15/21 Page 4 of 7
      F. The current delay in transporting Mr. Jam has interfered with his
      counsel’s ability to communicate with him, obtain evidence in his favor, and
      prepare his defense

12.   The United States Marshal Service has the logistical capacity to comply

with an order from this Court instructing it to immediately and directly transport

Mr. Jam from Charlotte, North Carolina to the Eastern District of Michigan.

13.   Counsel has discussed this matter with Assistant United States Attorney

Hank Moon, who is in charge of this case, and Mr. Moon indicates that the

government takes no position with regard to this request.

      WHEREFORE, ARASH YOUSEFI JAM moves this Honorable Court to

enter an order directing the United States Marshal Service to immediately and

directly transport Mr. Jam from the Mecklenburg County (North Carolina)

Detention Center to the United States District Court for the Eastern District of

Michigan for further proceedings regarding the indictment in the above entitled

matter.


                                       Respectfully submitted,

                                       S/ William W. Swor
                                       WILLIAM W. SWOR (P21215)
                                       Attorney for Arash Yousefi Jam
                                       2450 Guardian Building
                                       500 Griswold Street
                                       Detroit, MI 48226
                                       (313) 967-0200
                                       wwswor@wwnet.net
DATED: January 15, 2021

                                          4
 Case 2:20-cr-20550-SJM-RSW ECF No. 9, PageID.62 Filed 01/15/21 Page 5 of 7
                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                    Plaintiff,

             vs.                                     Case No. 20-CR-20550
                                                     Hon. Stephen J. Murphy


ARASH YOUSEFI JAM,

               Defendant.
________________________________________/

                       MEMORANDUM IN SUPPORT OF
                      EMERGENCY MOTION FOR ORDER
                   COMPELLING UNITED STATES MARSHALL
                    TO DIRECTLY TRANSFER DEFENDANT
                     TO EASTERN DISTRICT OF MICHIGAN

      United States District Courts have the authority to order the United States

Marshal Service to transport prisoners, Pennsylvania Bureau of Correction v. U.S.

Marshals Service, (1985) 474 U.S. 34, 106 S.Ct. 355. No one before the court

disputes that authority. Here the Court is asked to order the Marshall to transport

Mr. Jam from federal custody in North Carolina, to federal custody in the Eastern

District of Michigan, where he is charged with criminal conduct.

      The Court is asked to exercise its authority for reasons specifically related

to the case before it. The Court is asked to order the Marshall to directly transport

Mr. Jam to the Eastern District of Michigan because the parties are informed and
 Case 2:20-cr-20550-SJM-RSW ECF No. 9, PageID.63 Filed 01/15/21 Page 6 of 7
believe that the magistrate judge before whom Mr. Jam first appeared in the

Western District of North Carolina ordered that Mr. Jam be removed to the Eastern

District of Michigan within 14 days of his first appearance in the Western District

of North Carolina. Therefore, the Court is merely being asked to issue an order in

aid and furtherance of a previous order in this case.

      The Court is also being asked to exercise its authority for the health and

safety of Mr. Jam, as well as his Fifth and Sixth Amendment rights to due process.

Courts have long recognized their obligation to consider the health and safety of

custodial defendants in criminal cases, Cf, Miranda v. Cty. of Lake, 900 F.3d 335,

352 (7th Cir. 2018); see also, Frost v. Agnos, 152 F.3d 1124, 1130 (9th Cir. 1998).

      In light of the fact that there is no objection to the request, the medical risks

and legal risks and burdens on Mr. Jam are substantial, and the United States

Marshal Service has the logistical ability to comply with such an order, defendant

Arash Jam requests this Honorable Court and or an order directing the United

States Marshal Service to immediately and directly transport Mr. Jam from his

current place of confinement to the Eastern District of Michigan.

                                        Respectfully submitted,

                                        S/ William W. Swor
                                        WILLIAM W. SWOR (P21215)
                                        Attorney for Arash Yousefi Jam
                                        2450 Guardian Building
                                        500 Griswold Street
                                        Detroit, MI 48226
                                        (313) 967-0200
                                        wwswor@wwnet.net
DATED: January 15, 2021

                                           2
 Case 2:20-cr-20550-SJM-RSW ECF No. 9, PageID.64 Filed 01/15/21 Page 7 of 7




                               Certificate of Service

       I hereby certify that on January 15, 2021, I electronically filed the foregoing
Emergency Motion and Memorandum in Support for Order Compelling United
States Marshall to Directly Transfer Defendant to Eastern District of Michigan or
for Order Releasing Defendant To Appear in This District, with the Clerk of the
Court using the ECF system, which gives notification to all attorney’s of record.


                                          /s/ William W. Swor
                                       WILLIAM W. SWOR (P21215)




                                          3
